Authorization for this examiner’s amendment was given in a telephone interview with Erin Ella Block on 6/24/21.

In claim 1, line 15, the claim limitation "stp" has been changed to --stop--.
In claim 1, line 15, the claim limitation "moveably positiond" has been changed to --moveably positioned--.
	
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a cable lock comprising a cable grip comprising at least one gripping channel; a mechanism; and a release; or a hitch bar including a cable receiving hole bore, the cable lock comprising a lock receiving end; a lock, wherein the lock receiving end passes through the cable receiving hole and the lock is coupled to the lock receiving end.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wyers (US 6,055,832) is cited to show similar devices.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611